DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claim(s) 1, 3, 6-8, 10-12, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Patent Pub.  20070233141A1).
Park discloses a positioning guide system for guiding a surgical tool (arthroplasty device and related methods).  Specifically in regards to claims 1, Park discloses a positioning guide (300) comprising: a patient specific interface (308,306 and bone contacting surface of 300) having a contoured surface that correspond to, and uniquely faces, a plurality of patient specific St Regis Paper Co. v. Bemis Co, 193 USPQ 8.
In regards to claim 3, Park discloses wherein the plurality of sensors are mounted to the patient specific interface (Park discloses that the jig 300 can comprise a sensor that upon contacting a bone surface triggers the emission of an audible signal such a s temporary beeping sound or can provide a visible indication such as a flashing light when properly positioned.  Therefore, the sensor of Park emitting either a sound or flashing a light meets the limitation of the user interface as recited by applicant.) (Page 5 Para. [0061]).  
In regards to claim 6, Park discloses wherein the tool guide (see Fig. 1 above) comprises one or more guide apertures to receive a surgical tool (Fig. 1 above and Page 2 Para. [0014]).
In regards to claim 7, Park discloses wherein the user output includes one or more of a visual, audio and haptic output (Park discloses that the jig 300 can comprise a sensor that upon contacting a bone surface triggers the emission of an audible signal such a s temporary beeping sound or can provide a visible indication such as a flashing light when properly positioned.  Therefore, the sensor of Park emitting either a sound or flashing a light meets the limitation of the user interface as recited by applicant.) (Page 5 Para. [0061]).  
In regards to claim 8, Park discloses wherein the user interface is mounted to the positioning guide (Park discloses that the jig 300 can comprise a sensor that upon contacting a bone surface triggers the emission of an audible signal such a s temporary beeping sound or can provide a visible indication such as a flashing light when properly positioned.  Therefore, the 
In regards to claim 10, Park discloses wherein the contoured surface is contoured to correspond to anatomic landmarks on a femur (302) (Fig. 3A-3B; and Page 3 Para [0048]).
In regards to claim 11, Park discloses wherein the plurality of anatomic landmarks comprise features of a first bone, cartilage and/or soft tissue constructs of the patient (Park recites wherein the jig 300 comprises projections 306,308 that are meant to rest against the femur.  In addition, Park recites that the jigs can be machined to be patient specific.  Therefore, a person of skill would understand that the projections 306,308 which rest against the femur would be machined to match a contour of the femur.) ((Fig. 3A-3B and 15; and Page 3 Para. [0048] and Page 6 Para. [0071]-[0072]).  
In regards to claim 12, Park discloses wherein the tool guide (Fig. 1 above) provides a reference for the surgical tool relative to the first bone, cartilage and/or soft tissue constructs of the patient (Fig. 1 above and Page 2 Para. [0014]).
In regards to claim 17, Park discloses a positioning guide system for guiding a surgical tool (arthroplasty device and related methods).  Specifically, Park discloses the positioning guide (300) comprising: a patient specific interface (308,306 and bone contacting surface of 300) having a contoured surface that correspond to, and uniquely faces, a plurality of patient specific anatomic landmarks of a patient (Park recites wherein the jig 300 comprises projections 306,308 that are meant to rest against the femur.  In addition, Park recites that the jigs can be machined to be patient specific.  Therefore, a person of skill would understand that the projections 306,308 which rest against the femur would be machined to match a contour of the femur (Fig. 3A-3B and 15; and Page 3 Para. [0048] and Page 6 Para. [0071]-[0072]).  Park also discloses a plurality .  


Claims 2, 4, and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Fisher et al (US Patent 8491589B2).
Park discloses a patient specific positioning guide comprising an interface, a plurality of sensors, a tool guide, and a user interface.  In regards to claim 2, Parks discloses a patient specific interface (308,306 and bone contacting surface of 300) having a plurality of sensors  (Park discloses that the jig 300 can comprise a sensor that upon contacting a bone surface triggers the emission of an audible signal such a s temporary beeping sound or can provide a visible indication such as a flashing light when properly positioned therefore, a person of skill would understand that the sensor would need to be placed on the inner bone contacting surface of 300 or specifically in the bone contacting surface of the projections 306,308. In addition, Park recites that the jigs can be machined to be patient specific.  Therefore, a person of skill would understand that the projections 306,308 which rest against the femur would be machined to match a contour of the femur.) (Page 5 Para. [0061], Page 3 Para. [0048] and Page 6 Para. claim 2, Fisher discloses a positioning guide (340) with a plurality of recesses (345) at the interface to receive the plurality of sensors (390) (As can be seen in Fig. 3C, the apertures 345 traverse the entire member 340 and therefore, the apertures 345 would be in the interface, or bone contacting surface of member 340.) (Fig. 3C; and Col. 13 lines 10-30).   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the interface (308,306 and bone contacting surface of 300) of Park to have recesses to house the sensors as taught in Fisher in order to have a means to house the sensors within the implant.
Park discloses a positioning guide comprising an interface, a plurality of sensors, a tool guide, and a user interface.  In regards to claim 4, Parks discloses a patient specific interface (308,306 and bone contacting surface of 300) having a plurality of sensors (Park discloses that the jig 300 can comprise a sensor that upon contacting a bone surface triggers the emission of an audible signal such a s temporary beeping sound or can provide a visible indication such as a flashing light when properly positioned therefore, a person of skill would understand that the sensor would need to be placed on the inner bone contacting surface of 300 or specifically in the bone contacting surface of the projections 306,308. In addition, Park recites that the jigs can be machined to be patient specific.  Therefore, a person of skill would understand that the projections 306,308 which rest against the femur would be machined to match a contour of the femur.) (Page 5 Para. [0061], Page 3 Para. [0048] and Page 6 Para. [0071]-[0072]).  However, Park is silent as to the sensors being pressure sensors.  Fisher discloses a positioning guide system for guiding a surgical tool (dynamic knee balancer with pressure sensing).  Specifically in claim 4, Fisher discloses a positioning guide (402) wherein the sensors (430) include pressure sensors wherein the output is indicative of pressure between the interface and the anatomic landmarks (Fisher recites wherein the sensors 430 may be any suitable force or pressure sensors, such as but not limited to piezoelectric sensors, force sensing resistors, strain gauges, load cells or the like.  The two sensors 430 are used, in order to sense pressure on medial and lateral sides of the knee.) (Fig. 6; and Col. 14 line 46 to 60).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the sensors in the interface (308,306 and bone contacting surface of 300) of Park to be pressure sensors as taught in Fisher in order to have a means to sense the amount of pressure on the implant (Col. 14 lines 46-53).
In regards to claim 18, Park discloses a positioning guide system for guiding a surgical tool (arthroplasty device and related methods).  Specifically, Park discloses the positioning guide (300) comprising: a patient specific interface (308,306 and bone contacting surface of 300) having a contoured surface that correspond to, and uniquely faces, a plurality of patient specific anatomic landmarks of a patient (Park recites wherein the jig 300 comprises projections 306,308 that are meant to rest against the femur.  In addition, Park recites that the jigs can be machined to be patient specific.  Therefore, a person of skill would understand that the projections 306,308 which rest against the femur would be machined to match a contour of the femur (Fig. 3A-3B and 15; and Page 3 Para. [0048] and Page 6 Para. [0071]-[0072]).  Park also discloses a sensor at the contoured surface to provide an output indicative of the proximity of the patient specific interface (308,306 and bone contacting surface of 300) and one or more of the plurality of patient specific landmarks anatomic landmarks (Park discloses that the jig 300 can comprise a sensor that upon contacting a bone surface triggers the emission of an audible signal such a s temporary 
Fisher discloses a positioning guide system for guiding a surgical tool (dynamic knee balancer with pressure sensing).  Specifically in regards to claim 18, Fisher discloses a positioning guide (340) with a plurality of recesses (345) at the interface to receive the plurality of sensors (390) (As can be seen in Fig. 3C, the apertures 345 traverse the entire member 340 and therefore, the apertures 345 would be in the interface, or bone contacting surface of member 340.) (Fig. 3C; and Col. 13 lines 10-30).   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the interface (308,306 and bone contacting surface of 300) of Park to have multiple recesses to house the plurality of sensors as taught in Fisher in order to have a means to house the sensors within the implant.



Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Couture et al (US Patent Pub. 20160089153A1).
Park discloses a positioning guide comprising an interface, a plurality of sensors, a tool guide, and a user interface.  In regards to claims 13-15, Parks discloses a patient specific claim 13, Couture discloses a positioning guide (60) having a tool guide (71 in 73) providing reference for the surgical tool (31) relative to a second bone (T) of the patient (Fig. 9-10; and Page 3 Para. [0056]-[0059]).  In regards to claims 14-15, Couture discloses wherein the positioning guide (60) includes a second interface (70) to correspond to second anatomic landmarks, separate to the said anatomic landmarks (landmarks wherein 80 is positioned), wherein correct positioning of the positioning guide (60) further comprises positioning the second interface (70) relative to the second anatomic landmarks; and wherein the second anatomic landmarks include a surgically prepared surface of a further bone (Patient specific instrument 60 comprises a tibial portion 66 and a femoral portion 68 wherein the abutting element 70 allows for the tibial portion 66 to be disposed at a location on the tibia T which is disposed in an area of expected high accuracy on the X-ray generated digital bone model namely, along the anterior peripheral contour of the proximal tibia.) (Fig. 10; and Page 3 Para. [0059] and Page 3-4 Para. [0061]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the guide (300) of Park to have two components wherein one is a guide for a femur and the second is a guide for a tibia connected by .

Response to Arguments
Applicant’s amendments filed on 6/21/21 have overcome the previous 112(a) and 112(b) rejection of the claims which are withdrawn.
Applicant's arguments filed 06/21/21 have been fully considered but they are not persuasive. Applicant argues against the 103 rejection of the claims over Park reciting that by multiplying the amount of sensors on Park the jig (300) would make system to large and heavy (Remarks Pg. 7).  However, this appears to be merely conclusory statement without providing any evidence to substantiate the applicants’ claims.  US Patent Pub. 20050177169A1 to Fisher et al at Para. [0065] discloses that the member 17 has several apertures 24 that are used to house small sensors as shown in Fig. 2A-2C.  US Patent Pub. 20040243148A1 to Wasielewski discloses that component 132 can have one or more micro-sensors 130 mounted inside the component to determine if the component is oriented correctly (see Para. [0067] and Fig. 9).  Therefore, this demonstrates that it is known in the art to utilize more than one sensor that aids in determining the location of an implant or component without the component becoming too large or heavy.  Therefore, applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775